Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 1 of 20 PageID: 140



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     STONCOR GROUP, INC.,
     doing business as                     1:19-cv-01132-NLH-AMD
     STONHARD,
                                           OPINION
                    Plaintiff,

          v.

     CIPRIAN INGENIERIA
     TERMINACIONES S.R.L.,

                    Defendant.


 APPEARANCES:

 ZACHARY WINTHROP SILVERMAN
 FISHKIN LUCKS LLP
 ONE RIVERFRONT PLAZA, SUITE 410
 NEWARK, NJ 07102

 MITCHELL G. BLAIR
 ANTHONY F. STRINGER
 KELLY A. CALLAM
 CALFEE, HALTER & GRISWOLD LLP 1
 THE CALFEE BUILDING
 1405 EAST SIXTH STREET
 CLEVELAND, OH 44114

      On behalf of Plaintiff

 HILLMAN, District Judge

      Presently before the Court is the motion of Plaintiff,

 StonCor Group, Inc., for default judgment in its favor and


 1 Counsel from Calfee, Halter & Griswold, LLP note that they will
 be seeking pro hac vice status in this Court and that pro hac
 vice motions are forthcoming, but to date counsel has failed to
 file such motions. If counsel wish to appear pro hac vice in
 this matter, they must comply with Local Civil Rule 101.1.
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 2 of 20 PageID: 141



 against Defendant, Ciprián Ingeniería Terminaciones S.R.L.

 Plaintiff, which is located in Maple Shade, New Jersey,

 manufacturers commercial flooring products.         Defendant, which is

 located in Santo Domingo, Dominican Republic, is a construction

 contractor that installs flooring products in commercial and

 industrial buildings.

      Plaintiff filed its complaint on January 29, 2019.

 Plaintiff seeks a declaration that it has no obligation to

 arbitrate a commercial business dispute in the Dominican

 Republic involving Defendant and a Dominican Republic hospital

 because it did not consent to arbitration.         Plaintiff is also

 seeking a declaration that any decision emanating from the

 Dominican Republic arbitration proceeding cannot be enforced

 against Plaintiff, particularly in the United States.

      Because Defendant failed to file an answer or otherwise

 appear in the action, Plaintiff requested the Clerk to enter

 default, which the Clerk did on September 4, 2019.          Plaintiff

 filed its instant motion for default judgment on October 23,

 2019.   To date, Defendant has not appeared in the action.

      For the reasons expressed below, the Court must deny

 Plaintiff’s motion.




                                      2
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 3 of 20 PageID: 142



                                 BACKGROUND

        According to Plaintiff’s complaint, 2 on September 10, 2013,

 Defendant entered into a contract with a hospital, the Center of

 Diagnostics, Advanced Medicine and Medical Conferences and

 Telemedicine (“Cedimat”), located in Santo Domingo, Dominican

 Republic.    Defendant was to supply all the materials, equipment

 and labor necessary to install industrial floors in Cedimat’s

 cardiovascular unit.

      Beginning in March 2014, Defendant ordered flooring

 materials from Plaintiff.      Defendant placed twelve orders

 between March 19, 2014 and June 15, 2015 totaling over $1

 million.    Plaintiff shipped the orders to Defendant in the

 Dominican Republic.

      In November 2015, Cedimat allegedly observed chips,

 scratches, stains and deterioration in the general appearance of

 certain flooring materials installed by Defendant.          An

 independent consultant hired by Cedimat issued a technical

 assessment attributing these defects to faulty installation and

 to project contractors who did not take precautionary measures

 with the floor.    Defendant denied these findings.




 2 The Court summarizes the relevant facts from Plaintiff’s
 complaint. Comdyne I. Inc. v. Corbin, 908 F.2d 1142, 1149 (3d
 Cir. 1990) (explaining that on a motion for default judgment,
 every “well-pled allegation” of the complaint, except those
 relating to damages, are deemed admitted).
                                      3
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 4 of 20 PageID: 143



      On July 3, 2017, Defendant submitted to Cedimat a proposal

 for floor repairs, in which Defendant offered to repair damage

 to the floors it installed, utilizing supervision and technical

 support from Plaintiff.      On September 13, 2017, Cedimat issued a

 written response rejecting this proposal.

      Pursuant to the contract between Defendant and Cedimat, the

 parties entered into arbitration on December 20, 2017 in the

 Centro de Resolucion Alternativa de Controversias in Santo

 Domingo, Dominican Republic.       Plaintiff contends that it was

 included as a party to the arbitration, despite not having a

 contractual relationship with Cedimat which required it to be a

 part of the arbitration.

      Plaintiff claims that over its repeated objections, it is

 being “coerced” to arbitrate the Cedimat dispute with Defendant

 in the Dominican Republic in violation of its rights and the

 Federal Arbitration Act.      Plaintiff contends that it is not

 obligated to participate in the Dominican Republic arbitration

 and that any decision rendered there cannot be enforced against

 it, particularly in the United States, because it was not a

 party to the Ciprián/Cedimat Agreement, and it did not otherwise

 consent to arbitrate any claims pertaining to the Cedimat

 project.   Plaintiff further contends that time is of the essence

 because the Dominican Republic arbitration is currently pending

 and set to move forward.      Plaintiff further contends that a


                                      4
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 5 of 20 PageID: 144



 judicial declaration and determination from this Court will

 terminate an actual controversy.

      Because Defendant has failed to appear in this action, and

 default has been entered against it, Plaintiff asks this Court

 to enter judgment in Plaintiff’s favor that Plaintiff is not

 obligated to participate in the Dominican Republic arbitration

 involving Defendant and Cedimat, and that any decision emanating

 from the Dominican Republic arbitration cannot be enforced

 against Plaintiff.

                                 DISCUSSION

      A.    Subject Matter Jurisdiction

      Plaintiff has brought this action pursuant to the

 Declaratory Judgment Act, 28 U.S.C. § 2201 and 2202, and

 contends that subject matter jurisdiction exists over this

 matter pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C.

 § 1 et seq., and 28 U.S.C. § 1332 because the parties’

 citizenship is diverse and the amount in controversy exceeds

 $75,000.

      B.    Default

      The first step in obtaining a default judgment is the entry

 of default.    “When a party against whom a judgment for

 affirmative relief is sought has failed to plead or otherwise

 defend, and that failure is shown by affidavit or otherwise, the




                                      5
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 6 of 20 PageID: 145



 Clerk must enter the party’s default.”        Fed. R. Civ. P. 55(a).

 The Clerk entered default on September 4, 2019.

      C.    Default Judgment

      “Federal Rule of Civil Procedure 55(b)(2) authorizes courts

 to enter a default judgment against a properly served defendant

 who fails to a file a timely responsive pleading.”          Chanel v.

 Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (citing

 Anchorage Assoc. v. Virgin Is. Bd. of Tax Rev., 922 F.2d 168,

 177 n.9 (3d Cir. 1990)).      However, a party seeking default

 judgment “is not entitled to a default judgment as of a right.”

 Franklin v. Nat’l Maritime Union of America, 1991 U.S. Dist.

 LEXIS 9819, at *3-4 (D.N.J. 1991) (quoting 10 Wright, Miller &

 Kane, Federal Practice and Procedure § 2685 (1983)), aff’d, 972

 F.2d 1331 (3d Cir. 1992).      The decision to enter a default

 judgment is “left primarily to the discretion of the district

 court.”   Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir.

 1984).

      Although every “well-pled allegation” of the complaint,

 except those relating to damages, are deemed admitted, Comdyne

 I. Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990), before

 entering a default judgment the Court must decide whether “the

 unchallenged facts constitute a legitimate cause of action,

 since a party in default does not admit mere conclusions of

 law,” Chanel, 558 F. Supp. 2d at 535 (citing Directv, Inc. v.


                                      6
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 7 of 20 PageID: 146



 Asher, No. 03-1969, 2006 WL 680533, at *1 (D.N.J. Mar. 14,

 2006)).   “Three factors control whether a default judgment should

 be granted: (1) prejudice to the plaintiff if default is denied,

 (2) whether the defendant appears to have a litigable defense,

 and (3) whether defendant's delay is due to culpable conduct.”

 Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000);

 United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195

 (3d Cir. 1984).    If a review of the complaint demonstrates a

 valid cause of action, the Court must then determine whether

 plaintiff is entitled to default judgment.

      D.    Analysis

      This Court cannot grant Plaintiff the relief it seeks based

 on Plaintiff’s complaint as currently pleaded.

      As a primary matter, Plaintiff avers that this Court may

 exercise subject matter jurisdiction over this action pursuant

 to the Federal Arbitration Act.       That is incorrect.     Just like

 the Declaratory Judgment Act, 28 U.S.C. § 2201, the Federal

 Arbitration Act, 9 U.S.C. § 1 et seq., has only a procedural

 effect - neither statute creates subject matter jurisdiction in

 federal court.    See Mack Trucks, Inc. v. International Union,

 United Auto, Aerospace and Agr. Implement Workers of America,

 UAW, 856 F.2d 579, 583 (3d Cir. 1988) (citing Federal Kemper

 Ins. Co. v. Rauscher, 807 F.2d 345, 351–52 (3d Cir. 1986)

 (explaining that the Declaratory Judgement Act provides a unique


                                      7
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 8 of 20 PageID: 147



 procedural remedy to the litigants that choose to utilize it,

 and Fed. R. Civ. P. 57 provides for the use of the declaratory

 judgment remedy in the federal courts, but the remedy provided

 for in Rule 57 does not extend the jurisdiction of the federal

 courts)); Vaden v. Discover Bank, 556 U.S. 49, 58–59 (2009)

 (citations omitted) (explaining that “for jurisdiction over

 controversies touching arbitration,” the Federal Arbitration Act

 is “something of an anomaly” in the realm of federal

 legislation: It “bestow[s] no federal jurisdiction but rather

 requir[es] [for access to a federal forum] an independent

 jurisdictional basis” over the parties' dispute.”).

      To present a valid cause of action, Plaintiff’s complaint

 must meet two threshold requirements: 3       (1) the complaint must

 satisfy the elements of a statute which confers subject matter

 jurisdiction to this Court, such as 28 U.S.C. § 1331 or § 1332,

 independent of the Declaratory Judgment Act or the Federal

 Arbitration Act; and (2) Plaintiff’s complaint must present a

 judicable case or controversy.       See 28 U.S.C. § 2201(a) (“In a

 case of actual controversy within its jurisdiction ... any court

 of the United States, upon the filing of an appropriate

 pleading, may declare the rights and other legal relations of



 3 These two requirements are primary to other necessary pleading
 requirements such as those set forth in Fed. R. Civ. P. 8, Bell
 Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v.
 Iqbal, 556 U.S. 662 (2009).
                                      8
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 9 of 20 PageID: 148



 any interested party seeking such declaration, whether or not

 further relief is or could be sought.        Any such declaration

 shall have the force and effect of a final judgment or decree

 and shall be reviewable as such.”); Federal Kemper Ins. Co., 807

 F.2d at 351-52 (“Every case brought under the [Declaratory

 Judgment] Act still must fall within federal jurisdiction and

 present a justiciable issue.       In the statutory language of §

 2201, the remedy may only be granted whenever there is an

 ‘actual controversy’ based upon independent jurisdictional

 grounds.”); Vaden, 556 U.S. at 66 (“[W]e read § 4 [of the FAA]

 to convey that a party seeking to compel arbitration may gain a

 federal court’s assistance only if, ‘save for’ the agreement,

 the entire, actual ‘controversy between the parties,’ as they

 have framed it, could be litigated in federal court.”).

      As for the first threshold requirement, in addition to

 citing to the Declaratory Judgment Act and the Federal

 Arbitration Act, Plaintiff’s complaint avers that this Court may

 exercise subject matter jurisdiction over the action pursuant to

 § 1332 because (1) the parties are diverse in citizenship, and

 (2) the amount in controversy exceeds $75,000.          However, while

 potentially curable, the complaint as currently pled fails to

 allege sufficient facts to establish the Court’s jurisdiction.

      Regarding the citizenship of the parties, Plaintiff

 contends that its citizenship is diverse from Defendant’s


                                      9
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 10 of 20 PageID: 149



 citizenship.    Plaintiff avers that it is a Delaware corporation

 with its principal place of business in Maple Shade, New Jersey.

 Thus, Plaintiff is a citizen of Delaware and New Jersey.

       For Defendant, Plaintiff’s complaint avers: “Ciprián is a

 foreign company located in Santo Domingo, Dominican Republic.”

 (Docket No. 1 at 2, ¶ 2.)       This is not the proper articulation

 of Defendant’s citizenship.       See 28 U.S.C. § 1332(c)(1) (“[A]

 corporation shall be deemed to be a citizen of every State and

 foreign state by which it has been incorporated and of the State

 or foreign state where it has its principal place of

 business.”).    Without the proper statement of Defendant’s

 citizenship, the Court cannot determine whether the citizenship

 of the parties is diverse. 4

       Plaintiff also contends that the $75,000 amount-in-

 controversy requirement is met because the amount in controversy

 is in excess of $5 million.       That amount, however, is the amount

 in controversy between Defendant and Cedimat in the Dominican

 Republic arbitration, and not necessarily the amount in

 controversy between Plaintiff and Defendant.          Other than

 relating that Defendant purchased $1 million in flooring from

 Plaintiff, Plaintiff’s complaint does not provide any


 4 The Court recognizes that the parties are likely of diverse
 citizenship for purposes of 28 U.S.C. § 1332. Plaintiff will be
 granted leave to amend its complaint to properly assert the
 citizenship of the Defendant if it continues to seek relief in
 this Court.
                                      10
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 11 of 20 PageID: 150



 information on the contractual terms between Plaintiff and

 Defendant, including whether their contract contains an

 indemnification provision, whether it sets forth any terms

 regarding dispute resolution, or on what other legal or factual

 basis it relies to assert that its stake in the arbitration

 exceeds the jurisdictional minimum.        Although the dispute

 between Plaintiff and Defendant may likely exceed $75,000,

 Plaintiff fails to actually state, even with the most basic

 facts, that the dispute between it and Defendant exceeds

 $75,000.    That is the relevant jurisdictional requirement not

 whether their dispute relates to commercial transactions that

 Plaintiff asserts it has no relation to or responsibility for.

       The burden is on Plaintiff to establish this jurisdictional

 element.    See Horton v. Liberty Mut. Ins. Co., 367 U.S. 348, 353

 (1961) (explaining that the “general federal rule has long been

 to decide what the amount in controversy is from the complaint

 itself”); Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir. 1993)

 (explaining that the amount in controversy is measured by a

 reasonable reading of the value of the rights being litigated);

 Samuel-Bassett v. KIA Motors America, Inc., 357 F.3d 392, 396

 (3d Cir. 2004) (“The party asserting jurisdiction bears the

 burden of showing that at all stages of the litigation the case

 is properly before the federal court.”).         Consequently,

 Plaintiff’s complaint has not satisfied the first threshold


                                      11
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 12 of 20 PageID: 151



 pleading requirement to establish this Court’s subject matter

 jurisdiction, and absent adequate pleading could be dismissible

 on this basis. 5    See Fed. R. Civ. P. 12(h)(3) (“If the court

 determines at any time that it lacks subject-matter

 jurisdiction, the court must dismiss the action.”).

       For the second threshold pleading requirement, Plaintiff’s

 complaint fails to present a judiciable case or controversy as

 it is currently pleaded.      A basic justiciability requirement is

 that each case decided by the federal courts must be a “case or

 controversy” - an action which by its nature is concrete and

 ripe.   Federal Kemper Ins. Co., 807 F.2d at 350.         The U.S.

 Supreme Court “succinctly described” this requirement:

       A “controversy” in this sense must be one that is
       appropriate for judicial determination. A justiciable
       controversy is thus distinguished from a difference or
       dispute of a hypothetical or abstract character; from one
       that is academic or moot. The controversy must be definite
       and concrete, touching upon the legal relations of parties
       having adverse legal interests. It must be a real and
       substantial controversy admitting of specific relief

 5 Federal courts have an independent obligation to address issues
 of subject matter jurisdiction sua sponte and may do so at any
 stage of the litigation, Zambelli Fireworks Mfg. Co. v. Wood,
 592 F.3d 412, 418 (3d Cir. 2010); Lincoln Ben. Life Co. v. AEI
 Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (citations omitted)
 (“The principal federal statute governing diversity
 jurisdiction, 28 U.S.C. § 1332, gives federal district courts
 original jurisdiction of all civil actions ‘between . . .
 citizens of different States' where the amount in controversy
 exceeds $75,000. For over two hundred years, the statute has
 been understood as requiring complete diversity between all
 plaintiffs and all defendants, even though only minimal
 diversity is constitutionally required. This means that, unless
 there is some other basis for jurisdiction, no plaintiff [may]
 be a citizen of the same state as any defendant.”).
                                      12
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 13 of 20 PageID: 152



       through a decree of a conclusive character, as
       distinguished from an opinion advising what the law would
       be upon a hypothetical state of facts.

       Id. (quoting Aetna Life Ins. Co. v. Haworth, 300 U.S. 227,

 240-42 (1936)).

       Here, Plaintiff alleges that “an actual controversy exists

 regarding whether StonCor is obligated to participate in the

 Dominican Republic Arbitration involving Ciprián and Cedimat,

 and whether any decision rendered in that arbitration could be

 enforced against StonCor.”       (Docket No. 1 at 7, ¶ 18.)

 Plaintiff’s contention that “an actual controversy exists” is

 without substantive support from its pleading.

       Plaintiff alleges, “StonCor was not a party to the

 Ciprián/Cedimat Agreement, had no contractual relationship

 whatsoever with Cedimat, and never consented to arbitrate any

 dispute involving the Cedimat project, including in any

 agreement between StonCor and Ciprián.         Nonetheless despite its

 repeated objections StonCor is being coerced to arbitrate the

 Cedimat dispute with Ciprián in the Dominican Republic

 Arbitration in violation of its rights and the FAA.”           (Id. at 6,

 ¶ 15.)

       Even accepting as true that Plaintiff was not a party to

 Defendant’s contract with Cedimat, and that Plaintiff did not

 agree to arbitrate any dispute over the Cedimat project,

 Plaintiff’s complaint fails to establish the dispute is


                                      13
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 14 of 20 PageID: 153



 sufficiently concrete and ripe to justiciable before this Court.

 Plaintiff alleges that it has been included in the arbitration

 proceeding, it has been “coerced” into participating, and that

 time is of the essence in granting its declaratory judgment

 because the arbitration is “currently pending and set to move

 forward.”    The complaint is silent, however, as to any other

 facts about the arbitration:       Has Plaintiff been served?       Has

 the arbitrator in the Dominican Republic deemed Plaintiff a

 necessary party that has been required to appear?           Who has been

 “coercing” Plaintiff and how?       Moreover, the arbitration was

 instituted in December 2017.       Plaintiff’s complaint, which was

 filed in January 2019, and Plaintiff’s motion for default

 judgment, which was filed in October 2019, provide no

 information about what has been occurring in the arbitration for

 almost two years, and whether Plaintiff has been actually

 compelled by the Dominican Republic tribunal to participate.

       Based on the complaint as pleaded, Plaintiff’s request that

 this Court halt its involvement in the Dominican Republic

 arbitration presents at best a hypothetical circumstance that

 Plaintiff wishes to prevent.       At worst, one can imagine things

 have gone badly in the Dominican Republic and Plaintiff seeks

 protection in this Court.       Either way, Plaintiff has failed to

 allege sufficient facts to establish the nature of the existing

 controversy between the parties.          On the current record, the


                                      14
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 15 of 20 PageID: 154



 Court is left to speculate.       Any request for this Court to

 intervene without more is inherently non-judiciable.

       The Court recognizes that by its nature a request for a

 declaratory judgment often presents a somewhat “hypothetical”

 request for relief.      For example, in the usual case arising

 under the FAA, a party seeking a declaration that a dispute must

 be, or must not be, arbitrated is requesting relief to compel

 the arbitration to occur, or prevent the arbitration from

 occurring.    Thus, the relief sought is “hypothetical” in the

 sense that the event - arbitration - has not happened yet.            But

 this type of “hypothetical,” which presents an actual and

 imminent dispute, is distinguishable from what Plaintiff

 currently presents here.

       In the case where a party seeks a declaration as to its

 obligation to arbitrate a dispute, a court must first consider

 the arbitration agreement, and then determine whether the

 dispute at issue falls within the scope of that agreement.

 Century Indem. Co. v. Certain Underwriters at Lloyd's, London,

 subscribing to Retrocessional Agreement Nos. 950548, 950549,

 950646, 584 F.3d 513, 523–24 (3d Cir. 2009) (citations omitted).

 The distinction between a judiciable claim and a non-judiciable

 claim is that a judiciable claim concerns an arbitration

 provision which exists in the first place for the Court to

 consider.    See 9 U.S.C. § 2 (requiring that a provision in any


                                      15
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 16 of 20 PageID: 155



 contract to settle by arbitration a controversy thereafter

 arising out of such contract must be in writing).

       Here, Plaintiff not only asks this Court to declare that no

 agreement for it to arbitrate exists, but also to declare that

 Plaintiff should not be required to participate in the Dominican

 Republic arbitration pursuant to an arbitration provision that

 does not exist.     If there is no agreement for the Court to

 consider, then the Court cannot opine as to whether it does or

 does not apply to Plaintiff.       Additionally, as noted above, the

 complaint is unclear as to whether and how Plaintiff has been

 actually compelled to appear in the Dominican Republic

 arbitration such that a declaration that Plaintiff need not

 appear would have any effect.       This demonstrates why Plaintiff’s

 hypothetical claim as currently pleaded is non-judiciable,

 unlike a judiciable claim to prevent or compel arbitration

 pursuant to a written arbitration provision. 6


 6 Another issue with Plaintiff’s claim for relief is its
 attempted invocation of the FAA. Plaintiff cites to no law that
 an arbitration between foreign entities is covered by the FAA.
 Where an arbitration provision covers entities from different
 countries, such provisions in international commercial
 agreements are ordinarily governed by the United Nations
 Convention on the Recognition and Enforcement of Foreign
 Arbitral Awards (the “Convention”), codified at 9 U.S.C. § 201-
 208. Regardless, however, of whether the FAA or the Convention
 applies, both require an arbitration provision to be in writing.
 See Cornell-Dubilier Electronics, Inc. v. Allianz Versicherungs
 AG, 2019 WL 460222, at *3 (D.N.J. 2019) (citing Standard Bent
 Glass Corp. v. Glassrobots Oy, 333 F.3d 440, 448–49 (3d Cir.
 2003) (other citations omitted)) (“Where a dispute arises from
 an international commercial agreement, a court must address four
                                      16
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 17 of 20 PageID: 156



       Furthermore, to the extent that Plaintiff asks this Court

 to consider the arbitration provision contained in the contract

 between Defendant and Cedimat, 7 Plaintiff has failed to

 articulate (1) how this Court has the authority to consider that

 contract and make a declaration as to Plaintiff’s standing in

 the Dominican Republic arbitration proceeding, and (2) how that

 determination would be binding on the tribunal in the Dominican

 Republic.    In other words, Plaintiff has failed to aver why this

 Court - and not the arbitrator in the Dominican Republic -

 should determine the scope of the arbitration provision in an

 agreement between the two foreign contracting parties, and

 whether the scope of that arbitration should include Plaintiff.

 Plaintiff has also failed to aver how a judgment by this Court

 that Plaintiff is not required to participate in the Dominican

 Republic arbitration based on this Court’s own interpretation of




 factors to determine whether the arbitration agreement falls
 under the Convention. Those factors are: 1) the existence of a
 written agreement; 2) that provides for arbitration in the
 territory of a signatory of the Convention; 3) that is also
 commercial in nature; and 4) which is not entirely domestic in
 scope. If all four factors are satisfied, the court must order
 arbitration unless it determines the agreement is null and
 void. This is a very limited inquiry, which leaves to the
 arbitrators procedural questions such as whether the parties
 satisfied any prerequisites or met conditions precedent to
 arbitration.”).
 7 Even if Plaintiff requested such relief, Plaintiff has attached
 to its complaint the contract between Defendant and Cedimat,
 which is only in Spanish. (Docket No. 1-1 at 2-9.)
                                      17
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 18 of 20 PageID: 157



 that arbitration provision has any effect or force in the

 Dominican Republic. 8

       Thus, even if this Court granted the relief Plaintiff

 seeks, Plaintiff has failed to show how that relief would not

 constitute an advisory decision without any legal force.

 Plaintiff has also failed to show how granting it the relief it

 seeks does not otherwise offend the principle of international

 comity.    See, e.g., Petmas Investors Ltd. v. Sameiet Holbergs

 Gate 19, 2014 WL 6886028, at *9 (D.N.J. 2014) (“In considering

 whether a declaratory judgment would create friction between

 courts of differing jurisdictions, courts are typically

 concerned with the comity between the federal judiciary and the

 various state courts within the United States.          This

 consideration is equally applicable when the proposed judgment

 would affect a matter pending in a foreign court because of the

 principle of international comity. . . .”) (citing Roberts v.

 Mayor & Burgesses of the London Borough of Brent, 70 Fed. App’x

 615 (3d Cir. 2003) (explaining that the plaintiff sought a

 declaratory judgment that service of process in a British action

 had violated the dictates of the Hague Service Convention, but

 the district court denied the request, finding that the

 inability to redress the alleged injury deprived the Court of



 8 The same is true if this Court determined that Plaintiff was
 required to participate in the Dominican Republic arbitration.
                                      18
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 19 of 20 PageID: 158



 subject matter jurisdiction and sua sponte dismissed the case,

 and the Third Circuit affirmed because the redressability of the

 injury alleged depended entirely upon the actions of the British

 court - “an independent actor not before the court” - and the

 plaintiff had not shown that the foreign court would abide by

 the determination of an American court); id. at *8 (“[As] in

 Roberts, enforcement of a judicial declaration would depend

 entirely on the conduct of the court in the Norway Action, an

 independent actor not before this Court.         Ultimately, even if

 this Court were to grant Plaintiff’s request and issue a

 declaratory judgment as to the validity of the service of a

 subpoena upon Plaintiff, that order would have no effect on the

 Norway Action unless the Norwegian court decided to give it any

 weight, something it is not bound to do.         The undersigned

 therefore concludes that the relief sought would not settle the

 controversy.”).

                                 CONCLUSION

       Plaintiff’s complaint as currently pleaded fails to

 establish subject matter jurisdiction because it has not

 properly set forth the requirements of 28 U.S.C. § 1332, and

 because it fails to state an actual case or controversy

 justiciable in this Court.       Consequently, the Court must deny

 Plaintiff’s motion for default judgment on this record.            The

 Court will also direct Plaintiff to show cause as to why its


                                      19
Case 1:19-cv-01132-NLH-AMD Document 10 Filed 06/29/20 Page 20 of 20 PageID: 159



 complaint, even assuming it could cure the deficiencies under 28

 U.S.C. § 1332, should not be dismissed for failure to present a

 judiciable case or controversy.        Plaintiff may file an amended

 complaint in response to the Court’s order, if it can do so

 consistent with this Court’s Opinion.

       An appropriate Order will be entered.



 Date: June 29, 2020                          s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      20
